ICJ_126_ArmedActivitiesApp2002_COD_RWA_2002-07-10_ORD_01_NA_04_EN.txt. 260

DECLARATION OF JUDGE ELARABY

1. I have voted against the rejection of the request for the indication of
provisional measures submitted by the Democratic Republic of the
Congo, mainly because, in accordance with its Statute and its present
jurisprudence, the Court should, in principle grant a request for provi-
sional measures once the requirements of urgency on the one hand and
likelihood of irreparable damage to the rights of one or both parties to a
dispute, on the other, have been established. I am of the opinion that the
Court has, under Article 41 of the Statute, a wide-ranging power of dis-
cretion to indicate provisional measures, The jurisprudence of the Court
has progressively, albeit gradually, advanced from its earlier strict insis-
tence on established jurisdiction to acceptance of prima facie jurisdiction
as the threshold for the exercise of the Court’s powers under Article 41 of
the Statute. This progressive shift has not, in my view, been reflected in
the Order.

2. I see Article 41 of the Statute as the point of departure. Article 41 (1)
provides that: “[t]he Court shall have the power to indicate, if it con-
siders that circumstances so require, any provisional measures which
ought to be taken to preserve the respective rights of either party”, while
Article 41 (2) stipulates that “notice of the measures suggested shall
forthwith be given to the parties and to the Security Council” (emphasis
added).

3. My reading of the two subparagraphs together convinces me that
the Court is vested with a wide scope of discretion to decide on the cir-
cumstances warranting the indication of provisional measures. The ref-
erence to the Security Council underlines the prominence of the link
between the Court and the Council in matters related to the maintenance
of international peace and security. The Statute moreover does not attach
additional conditions to the authority of the Court to grant provisional
measures. In point of fact, the jurisdiction of the Court need not be estab-
lished at this early stage of the proceedings.

4. As far back as 1962 Judge G. Fitzmaurice wrote that:

“The distinctive feature of the jurisdiction to indicate interim
measures is not, however, that it involves any prejudgment of, or
may prejudge the eventual decision, of the Court as to its substantive
competence to decide the merits. It is that this exercise of jurisdiction
involves a certain jurisdictional determination of its own, for its own
purposes, before it can be exercised. In short, it involves both a ques-

45
261 ARMED ACTIVITIES (DECL. ELARABY)

tion of merits and a preliminary question of jurisdiction, or rather
perhaps of the propriety of exercising it; and this is not the case with
any of the other possible exercises of preliminary jurisdiction.” (Sir
Gerald Fitzmaurice, “Hersch Lauterpacht — The Scholar as Judge,
Part Il”, 38 British Year Book of International Law, 1962, p. 71.)

5. Judge Fitzmaurice also observed that:

“The jurisdiction to indicate interim measures of protection is, so
far as the International Court is concerned, part of the incidental
jurisdiction of the Court, the characteristic of which is that it does
not depend on any direct consent given by the parties to its exercise,
but is an inherent part of the standing powers of the Court under its
Statute. Its exercise is therefore governed, not by the consent of the
parties (except in a remote sense) but by the relevant provisions of
the Statute and the Rules of Court.” (The Law and Practice of the
International Court of Justice: 1951-1954, p. 304.)

J subscribe to this interpretation of the powers conferred by the Statute
on the Court.

6. As for the circumstances of the case, the Court acknowledged the
magnitude of the tragic events occurring in the Congo by referring to the
eleven resolutions adopted so far by the Security Council. The Congo has
relied in its request for the indication of provisional measures on a host
of compromissory clauses which, if proven applicable, would have estab-
lished the requisite prima facie jurisdiction. The Court has analysed each
of these clauses and found that it does not have prima facie jurisdiction.

7. The Court however stated in paragraph 87, “both the Congo and
Rwanda are parties to the Montreal Convention and have been since
6 July 1977 in the case of the Congo and 3 November 1987 in the case of
Rwanda”, and in paragraph 88, “the Congo has not however asked the
Court to indicate any provisional measure relating to the preservation of
rights which it believes it holds under the Montreal Convention”. Yet in
paragraph 88 it chose to conclude on this point that “accordingly the
Court is not required, at this stage in the proceedings, to rule, even on a
prima facie basis, on its jurisdiction under that Convention nor on the
conditions precedent to the Court’s jurisdiction contained therein” and
then drew the general conclusion in paragraph 89 that “the Court does
not in the present case have the prima facie jurisdiction necessary to indi-
cate those provisional measures requested by the Congo”.

8. It is factually accurate that the Congo did not specify what meas-
ures the Court has requested to adopt to safeguard its rights under the
Montreal Convention. But the Congo did refer to the 1998 incident in
which a Congo Airlines plane was shot down. In my view, a degree of
inconsistency exists between the possible implication in paragraph 88 that

46
262 ARMED ACTIVITIES (DECL. ELARABY)

prima facie jurisdiction might exist and the conclusion in paragraph 89
that since the Congo did not ask the Court to indicate any provisional
measures relating to the Montreal Convention, the Court is not required
to rule on its jurisdiction. Somehow I find it difficult to reconcile this con-
clusion by the Court with the circumstances of the case particularly in
light of its recent jurisprudence.

9. The Court was more flexible when it considered the case concerning
Armed Activities on the Territory of the Congo (Democratic Republic of
the Congo v. Uganda) in July 2000. It then reached out to adopt a less
formalistic interpretation of its mandate. In that case the Court twice
asserted its power,

“independently of requests for the indication of provisional
measures submitted by the parties to preserve specific rights, . . .
by virtue of Article 41 of the Statute . . . to indicate provisional
measures with a view to preventing the aggravation or extension
of the dispute whenever it considers that circumstances so require”
(LCL. Reports 2000, p. 128, para. 44).

10. I hasten to add that I do realize that in the case concerning Armed
Activities on the Territory of the Congo (Democratic Republic of the
Congo v. Uganda), the assertion of jurisdiction was probably more
solidly anchored than in the present case. I also recognize that the
Court entertained a degree of doubt as to whether the conditions laid
down in Article 14 of the Montreal Convention have been fully met so
that a referral of the dispute to the International Court of Justice could
be made in accordance with the Statute.

11. Notwithstanding such doubts, which I do not hesitate to confess
that I share, the provisions of Article 14 of the Montreal Convention
together with the reference to the shooting down of a Congolese plane in
1998 should have been considered adequate to establish a prima facie
jurisdiction to indicate provisional measures. It is relevant to recall in this
context that Judge H. Lauterpacht

“leaned very definitely in the direction of the view that before the
Court could grant a request for interim measures there must exist
some documentary or instrumental basis for the view that the Court
might be possessed of substantive jurisdiction relative to the even-
tual merits, such as an adjudication clause in a treaty, ‘optional
clause’ declaration, etc.; and also that the particular case must at
least not be clearly excluded in some way from the scope of any such
clause or declaration — e.g. by a reservation.” (Fitzmaurice, op. cit.,
p. 74.)

The Montreal Convention should have therefore been regarded as a
suitable instrumental basis to serve this purpose.

47
263 ARMED ACTIVITIES (DECL. ELARABY)

12. Thus, the criteria suggested by Judge H. Lauterpacht have, in my
opinion, been satisfied with respect to the Montreal Convention. Indeed
it was suggested by Mendelson in this context that

“To lay down in advance a hard-and-fast rule for dealing with one
of these factors — the possibility of Jurisdiction — is to fail suffi-
ciently to take into account the great variability of the others from
case to case. If the other circumstances suggest very strongly that
interim measures should be indicated, the Court may be justified in
indicating them even in the face of substantial — though not over-
whelming — doubts as to its substantive jursidiction.” (M. H. Men-
delson, “Interim Measures of Protection in Cases of Contested Juris-
diction”, 46 Brtish Year Book of International Law, 1972-1973,
p. 319.)

13. Another aspect of the Order which I also fail to appreciate is the
absence of any reference to the Court’s powers under Article 75 (2) of the
Rules of Court. It will be recalled that in the case concerning Armed
Activities on the Territory of the Congo (Democratic Republic of the
Congo v. Uganda) the Court stated that “pursuant to Article 75, para-
graph |, of its Rules, the Court may in any event decide to examine pro-
prio motu whether the circumstances of the case require the indication of
provisional measures” (Z C.J. Reports 2000, p. 127, para. 38) and reiter-
ated its pronouncement that “Article 75, paragraph 2, of the Rules of
Court empowers the Court to indicate measures that are in whole or in
part other than those requested” (ibid, p. 128, para. 43).

14. In conclusion, it is to be recalled that in the Fisheries Jurisdiction
(United Kingdom v. Iceland) case in 1972 the Court first laid down what
has now become settled jurisprudence. It stated that:

“on a request for provisional measures the Court need not, before
indicating them, finally satisfy itself that it has jurisdiction on the
merits of the case, yet it ought not to act under Article 41 of the
Statute if the absence of jurisdiction on the merits is manifest”
(LC.J. Reports 1972, p. 15, para. 15).

This positive approach was maintained and reflected in a different
context in paragraph 91 of the Order, where the Court recognized the
absence of a manifest lack of jurisdiction and dismissed Rwanda’s request
that the case be removed from the List. In my view, the cumulative effect
of the absence of a manifest lack of jurisdiction, on the one hand, and the
implied acceptance of prima facie jurisdiction under the Montreal Con-
vention, on the other, should have been considered an adequate basis to
found jurisdiction to indicate provisional measures.

15. [ am therefore of the opinion that the circumstances of the case
reflect an urgent need to protect the rights and interests of the Demo-

48
264 ARMED ACTIVITIES (DECL. ELARABY)

cratic Republic of the Congo. For the aforementioned reasons, I could
not join the majority in voting in favour of rejection of the request for the
indication of provisional measures.

(Signed) Nabil ELARABY.

49
